PER CURIAM.
On the petition of both bankrupt and trustee, and under the certificate of the referee, the entire proceedings, including the evidence taken before the referee relating to the orders andl findings of the referee on the original pétition of the trustee, were before the judge with full jurisdiction for such action as the case required.
In the ruling that counsel for the trustee should file a formal proceeding setting forth the alleged contempts of the bankrupt and give him an opportunity to be heard thereon, nor in dismissing the proceeding when counsel for trustee repudiated the attachment and declared! their inability to furnish the evidence to support charges for contempt, do we find any reversible error.
The petition for revision is denied.